Exhibit 10.4

 

FIRST AMENDMENT TO

CHANGE IN CONTROL SEVERANCE PAY AGREEMENT

 

This First Amendment to Change in Control Severance Pay Agreement (the
“Amendment”) is made and entered into as of August 16, 2009, by and between
Goldleaf Financial Solutions, Inc. (“Company”), and Dan Owens (“Employee”).

 

W I T N E S S E T H:

 

WHEREAS, Employee and Company previously entered into an Amended and Restated
Change in Control Severance Pay Agreement dated May 13, 2009 (the “Agreement”);

 

WHEREAS, Company is contemplating a merger with a wholly-owned subsidiary of
Jack Henry & Associates, Inc. (“JKH”) and (the “JKH Merger”);

 

WHEREAS; the Board of Directors of Company has requested and Employee has agreed
to a reduction in certain amounts payable to Employee in connection with the JKH
Merger in order to directly increase the merger consideration payable to
shareholders of the Company by an equivalent amount; and

 

WHEREAS, as a condition precedent to such increase, JKH has required the
execution of this Amendment by Employee.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements made
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.             Section 1.A of the Agreement is hereby amended by adding the
following final sentence: “Notwithstanding the foregoing, in the event of the
closing of the JKH Merger, upon a termination of Employee’s employment by either
party within 12 months of the Closing of the JKH Merger, in lieu of and in full
satisfaction of the payments specified in this Section 1.A. of the Agreement,
Employee hereby agrees to receive an amount equal to $211,600 plus any earned
but unpaid base salary, unpaid incentive compensation from prior years, and
accrued vacation.  Such amount, if it becomes payable, shall be paid at the
Closing of the JKH Merger if notice of termination of employment is delivered by
either JKH or Employee at least two weeks prior to Closing, or therafter  upon
the date of termination by either JKH or Employee following not less than two
weeks notice of termination.”

 

2.             Employee acknowledges that he is not entitled to any unpaid
incentive compensation from prior years.

 

3.             Except as expressly amended hereby, the terms of the Agreement
are unmodified and remain in full force and effect. The parties agree that the
reduction in amounts payable in connection with the JKH Merger shall not operate
as a waiver of Employee’s payment rights in connection with any other
transaction or event.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

Goldleaf Financial Solutions, Inc.

/s/ Dan Owens

 

Dan Owens

 

 

By:

/s/ Lynn Boggs

 

 

 

 

Title

CEO

 

 

2

--------------------------------------------------------------------------------